DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 12/17/21. Claim 1 has been amended. Claim 6 has been cancelled. Claim 14 – 15 have been added. Claims 3 – 5 and 8 - 13 are withdrawn due to a restriction requirement. Claims 1 and 2 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 12/17/21.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 14 – 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 1 is drawn to a composition comprising encapsulated bromate and acid. Claims 14 - 1 5 are drawn to a fracturing fluid. Had claims 14 – 15 been originally presented, they would have been restricted from the composition of claim 1 since the composition of claim 1 can be used for purposes other than fracturing, such as a breaker fluid in oil field operations or for any other operation requiring the combination of an oxidizing agent and a reducing agent.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 – 15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Terminal Disclaimer
The Terminal Disclaimers have been approved and entered.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HULL et al (US 2017/0066959).
The rejection is maintained as per reasons of record as discussed in the office action of 9/7/21 as is incorporated herein:
HULL discloses (see entire document) a composition for treating kerogen in a subterranean formation (abstract, [0005]) [as claimed], the composition comprising a bromate salt, such as sodium bromate, or a chlorate ([0007], [0013], [0062], [0106], claim 1) [as claimed], which is encapsulated in order to delay the release of the bromate or chlorate into the formation ([0007], [0008], [0053]) [as claimed]. The composition includes an aqueous acidizing fluid [reading on the claimed acid], an ester of oxalic acid, and hydrochloric acid ([0021], [0022], [0092], [0150], [0151]) [wherein the HCl reads on the claimed HCl]. 

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HULL et al (US 2017/0066959) in view of ERIKSEN et al (US 2016/0152882).
The rejection is maintained as per reasons of record as discussed in the office action of 9/7/21 as is incorporated herein:	
	HULL’s disclosure is discussed above and is incorporated herein by reference.
HULL discloses to encapsulate the oxidant (bromate or chlorate or peroxide) ([0007], [0032]) but is silent regarding a specific encapsulant.
	ERIKSEN discloses (see entire document) a composition to treat a subterranean formation of unwanted products (abstract, [0009], [0011]), the composition comprising a breaker comprising an oxidant ([0005]), such as a peroxide, which is encapsulated ([0015]), wherein the encapsulant is triggered to release the reagent/peroxide at the appropriate time ([0016]) and is designed so that it releases the reagent when needed ([0023]), and includes polymers as such as vinyl butyral ([0024]).
	It would have been obvious to one of ordinary skill in the art to have used ERIKSON’s polymeric encapsulant as HULL’s polymeric encapsulant since HULL is silent regarding a specific encapsulant, thus showing to be open to any polymeric encapsulant, and ERIKSON discloses to design an encapsulant so that it releases the reagent when needed, wherein both HULL and ERIKSON are concerned with treating a subterranean formation of unwanted products by introducing an oxidant, such as peroxide, bromate or chlorate, which is encapsulated in a polymeric encapsulant which is used to delay the action of the oxidant until the desired time, and have thus arrived at the claimed encapsulant with reasonable expectation of success. 

References Made of Record

The following additional reference from the Examiner’s latest search is made of record:
WANG et al (US 2014/0000896) discloses a fracturing composition comprising encapsulated bromate and oxalic acid, wherein the oxalic acid helps in breaking the encapsulated bromate (abstract, [0008], [0016], [0017], [0049]-[0051], [0053]). Although WANG does not teach that the composition is used for treating kerogen, it is noted that the claimed preamble of treating kerogen is an intended use of the claimed composition. This limitation is given weight only to the extent that the composition disclosed by WANG is capable of being used as such.  Since WANG teaches the claimed composition and is used as a fracturing fluid, WANG’s composition is inherently capable of treating kerogen.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. 

	Applicant submits that HULL teaches that kerogen was isolated from a rock by dissolving the rock using a combination of HCl and HF and that this kerogen is then further treated, whereas claim 1 recites HCl in combination with a bromate or chlorate.
Applicant’s argument is not convincing: 
First, Paragraph [0151] discloses one example of HULL’s process. A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). Further, all disclosures of the prior art, including unpreferred or auxiliary embodiments, must be considered in determining obviousness. In re Mills, 176 USPQ; In re Lamberti, 192 USPQ 278; In re Boe, 148 USPQ 507. 
HULL discloses that all the ingredients, including the acidizing fluid, can be added prior, during or after one another ([0022]). 
Moreover, claim 1 recites bromate and acid but does not recite that they are a reacted mixture. In fact, it is expected that it is better not to mix them until the desired time in the subterranean formation. Fig. 3 of the present invention, for instance, shows that the bromate is added alone into the subterranean formation, after which an acid is chosen and then added into the formation. Thus, the bromate and acid of the present invention can be considered a combination as much as that disclosed by HULL. 
	
Applicant submits that ERIKSEN fails to remedy the deficiency of HULL.
Applicant’s argument is not convincing. HULL reads on claim 1, as discussed above. ERIKSEN has been introduced to show that the claimed encapsulants are known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765